DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
The disclosure is objected to because of the following informalities: 
In [0041] line 6, “withing” should read “within”. 
Appropriate correction is required.
Claim Objections
Claims 1, 5, 9, 13, 23 are objected to because of the following informalities:  
In claim 1 line 2, change the semicolon (;) to a colon (:). 
In claim 9 line 2, change the semicolon (;) to a colon (:). 
In claim 23 line 7, delete the comma. 
Claims 5 and 13 recite the limitation “wherein a perimeter of the bonding surface fits substantially flush against the patient's tooth”. To clarify that the patient’s tooth is not positively required by the claim (which would be a positive recitation of human anatomy), it is recommended to claim: “wherein a perimeter of the bonding surface is configured to fit substantially flush against the patient's tooth”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-10, 13-14, 16, 23-25, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (US 2019/0090987 A1).
Regarding claim 1, Hung teaches a hybrid (the attachment can be used with both an aligner and an arch wire, see figure 11) attachment (100, Figure 1A) for orthodontic use (abstract), the hybrid attachment (100) comprising: 
a body (101+102, Figure 1A), wherein the body comprises; 
an archwire slot (103, Figure 1A), wherein the archwire slot is configured to receive (see Figure 3A) an archwire (30, Figure 3A); 
a bonding surface (S1, Figure 1B) wherein the bonding surface is configured to bond to a facial surface of a patient's tooth (see Figure 11) via an adhesive ([0033] lines 6-8; “The backend surface S1 can be bonded to a surface of a tooth by adhesive (e.g., light-cure adhesive), for example”); and 
a facial surface (S2, Figure 1A), wherein the facial surface has a nonnegative draft with respect to a direction normal to the facial surface of the patient's tooth (see Figures 1A and 11; S2 extends outward (bulges) in a direction normal to the front (facial surface) of a tooth), and 
wherein the facial surface (S2) is configured to releasably retain a removable orthodontic aligner (see Figure 11 and par. [0065]; tooth cap segments 40, 41, 42, which may be an aligner or a retainer, are installed onto the bracket 100, indicating that the facial surface of the bracket S2 will retain the aligner, before attaching the archwire. The bracket is made to be easy to use with patient removable appliances ([0066] lines 12-14)).  
Regarding claim 2, Hung teaches the hybrid attachment of claim 1 (see rejection above), wherein the removable orthodontic aligner (40+41+42) interacts with the facial surface (S2) of the hybrid attachment to provide a force on the patient's tooth (see Figure 11). Tooth cap segments 40, 41, 42, which may be an aligner, are installed onto the bracket 100, indicating that the facial surface of the bracket S2 will retain the aligner, before attaching the archwire ([0065]). The archwire is then the arch wire can be attached. The bracket is made to be easy to use with patient removable appliances ([0066] lines 12-14)).  The arch wire is intended to apply a corrective force onto the teeth (refer to claim 1 of Hung) in combination with the bracket and aligner. 
Regarding claim 5, Hung teaches the hybrid attachment of claim 1 (see rejection above), wherein a perimeter of the bonding surface (S1) is configured to fit substantially flush against the patient's tooth (see figure 11 and [0047] lines 12-16). Hung teaches that the bonding surface is designed to fit the teeth, indicating that it is of importance for the attachment to fit the tooth well.   
Regarding claim 6, Hung teaches the hybrid attachment of claim 1 (see rejection above), wherein the archwire slot is curved (see annotated Figure 1B below).  

    PNG
    media_image1.png
    410
    371
    media_image1.png
    Greyscale

Regarding claim 8, Hung teaches the hybrid attachment of claim 1 (see rejection above), wherein the bonding surface (S1) is located on a first side of the body and wherein the facial surface (S2) is located on a second side of the body (see annotated Figure below).  

    PNG
    media_image2.png
    410
    392
    media_image2.png
    Greyscale

Regarding claim 9, Hung teaches a hybrid attachment (100, Figure 1A) for orthodontic use (abstract), the hybrid attachment (100) comprising: 
a body (101+102, Figure 1A), wherein the body comprises:
an archwire slot (103, Figure 1A), wherein the archwire slot is configured to receive (see Figure 3A) an archwire (30, Figure 3A), 
a bonding surface (S1, Figure 1B) wherein the bonding surface is configured to bond to a facial surface of a patient's tooth (see Figure 11) via an adhesive ([0033] lines 6-8; “The backend surface S1 can be bonded to a surface of a tooth by adhesive (e.g., light-cure adhesive), for example”); and 
a facial surface (S2, Figure 1A), wherein a portion of the facial surface contacts an inner surface of a removable orthodontic aligner (40+41+42; see Figure 11), 
wherein the portion of the facial surface has nonnegative draft with respect to a direction normal to the facial surface of the patient's tooth (see Figures 1A and 11; S2 extends outward (bulges) in a direction normal to the front (facial surface) of a tooth), and 
wherein the facial surface is configured to releasably retain the removable orthodontic aligner (see Figure 11 and par. [0065]; tooth cap segments 40, 41, 42, which may be an aligner or a retainer, are installed onto the bracket 100, indicating that the facial surface of the bracket S2 will retain the aligner, before attaching the archwire. The bracket is made to be easy to use with patient removable appliances ([0066] lines 12-14)).  
Regarding claim 10, Hung teaches the hybrid attachment of claim 9 (see rejection above), wherein the removable orthodontic aligner (40+41+42)  interacts with the facial surface (S2) of the hybrid attachment to provide a force on the patient's tooth (see Figure 11). Tooth cap segments 40, 41, 42, which may be an aligner, are installed onto the bracket 100, indicating that the facial surface of the bracket S2 will retain the aligner, before attaching the archwire ([0065]). The archwire is then the arch wire can be attached. The bracket is made to be easy to use with patient removable appliances ([0066] lines 12-14)).  The arch wire is intended to apply a corrective force onto the teeth (refer to claim 1 of Hung) in combination with the bracket and aligner. 
Regarding claim 13, Hung teaches the hybrid attachment of claim 9 (see rejection above), wherein a perimeter of the bonding surface (S1) is configured to fit substantially flush against the patient's tooth (see figure 11 and [0047] lines 12-16). Hung teaches that the bonding surface is designed to fit the teeth, indicating that it is of importance for the attachment to fit the tooth well.  
Regarding claim 14, Hung teaches the hybrid attachment of claim 9 (see rejection above), wherein the archwire slot is curved (see annotated Figure 1B below).  .  

    PNG
    media_image1.png
    410
    371
    media_image1.png
    Greyscale


Regarding claim 16, Hung teaches the hybrid attachment of claim 9 (see rejection above), wherein the facial surface (S2) further comprises one or more undercuts (see annotated Figure below), and wherein the one or more undercuts are configured to receive a ligature (the undercut is fully capable of receiving a ligature).  

    PNG
    media_image3.png
    377
    364
    media_image3.png
    Greyscale

Regarding claim 23, Hung teaches an orthodontic system (see Figure 11), the orthodontic system comprising: 
a hybrid attachment (100, Figure 1A), wherein the hybrid attachment (100) comprises: 
a body (101+102, Figure 1A); 
an archwire slot (103, Figure 1A), wherein the archwire slot is configured to receive (see Figure 3A) an archwire (30, Figure 3A), and 
wherein the archwire slot is located on the body (see figure 1A); 
a bonding surface (S1, Figure 1B) wherein the bonding surface is configured to bond to a facial surface of a patient's tooth (see Figure 11) via an adhesive ([0033] lines 6-8; “The backend surface S1 can be bonded to a surface of a tooth by adhesive (e.g., light-cure adhesive), for example”); and 
a facial surface (S2, Figure 1A), wherein the facial surface (S2) is configured to releasably retain a removable orthodontic aligner (see Figure 11 and par. [0065]; tooth cap segments 40, 41, 42, which may be an aligner or a retainer, are installed onto the bracket 100, indicating that the facial surface of the bracket S2 will retain the aligner, before attaching the archwire. The bracket is made to be easy to use with patient removable appliances ([0066] lines 12-14)).  
Regarding claim 24, Hung teaches the orthodontic system of claim 23 (see rejection above), further comprising: 
the orthodontic aligner (40+41+42), wherein the orthodontic aligner includes an inner surface (inner side of the shell) and an outer surface (outer side of the shell), and 
wherein the inner surface is configured to interact with the facial surface of the hybrid attachment for the hybrid attachment to releasably retain the orthodontic aligner (see Figure 11). The aligner is slid on top of the brackets and the inner cavity/surface touches the front of the brackets as the aligner is seated on the teeth with the attachments before an archwire is installed ([0065]). The bracket is made to be easy to use with patient removable appliances ([0066] lines 12-14).  
Regarding claim 25, Hung teaches the orthodontic system of claim 23 (see rejection above), wherein the inner surface (inner side of the aligner shell) interacts with the facial surface (S2) of the hybrid attachment to provide a force on the patient's tooth. (see Figure 11). Tooth cap segments 40, 41, 42, which may be an aligner, are installed onto the bracket 100, indicating that the facial surface of the bracket S2 will retain the aligner, before attaching the archwire ([0065]). The archwire is then the arch wire can be attached. The bracket is made to be easy to use with patient removable appliances ([0066] lines 12-14)).  The arch wire is intended to apply a corrective force onto the teeth (refer to claim 1 of Hung) in combination with the bracket and aligner. 

Regarding claim 28, Hung teaches the orthodontic system of claim 23 (see rejection above), wherein a perimeter of the bonding surface (S1) fits substantially flush against the patient's tooth (see figure 11 and [0047] lines 12-16). Hung teaches that the bonding surface is designed to fit the teeth, indicating that it is of importance for the attachment to fit the tooth well.    
Regarding claim 29, Hung teaches the orthodontic system of claim 23 (see rejection above), wherein the archwire slot (103) is curved (see annotated Figure 1B below). 

    PNG
    media_image1.png
    410
    371
    media_image1.png
    Greyscale


Claims 17-19, 22, 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matty (US 9125709 B2).
Regarding claim 17, Matty teaches a method for using an orthodontic system (abstract), the method comprising:  
providing one or more hybrid attachments (320), wherein each of the one or more hybrid attachments includes a body (see annotated Figure below), an archwire slot located on the body (see annotated Figure below) and configured to receive an archwire (350 see figure 4A), 
a bonding surface (see annotated Figure below) configured to bond to a facial surface of a patient's tooth (see Figure 4A) via an adhesive (Col. 5 lines 10-13), and 
a facial surface (see annotated Figure below) having a nonnegative draft with respect to a direction normal to the facial surface of the patient's tooth (the attachment extends (bulges) outward in a normal direction to the tooth of the patient) and configured to releasably retain a removable (the aligner is a patient-removable shell (Col. 3 lines 44-45) orthodontic aligner (400, see Figure 4A);
securing the one or more hybrid attachments on a patient's teeth (Step 802, the affixed appliances (brackets) are applied to the patient’s teeth); 
generating a model of the patient's mouth, wherein the model includes the one or more hybrid attachments (Steps 902 and 904; the model is built based on a received representation including the brackets and the wire); and 
one or more of, 
securing, within an archwire slot of at least one of the one or more hybrid attachments, the archwire (Step 802, the wire is also applied and it sits in the arch wire slot as shown in Figures 3B and 4A); and 
providing the removable orthodontic aligner (Step 906; the tracking template (or shell; see abstract) is formed and hence provided), wherein the removable orthodontic aligner is configured to be releasably retained by the one or more hybrid attachments within the patient's mouth (see Figure 4A; the aligner is a patient-removable aligner, indicating that it can be removed from the teeth as needed after sitting with the attachment as shown in figure 4A).  

    PNG
    media_image4.png
    454
    383
    media_image4.png
    Greyscale


Regarding claim 18, Matty teaches the method of claim 17 (see rejection above), wherein the orthodontic aligner is configured to interact with the one or more hybrid attachments to provide a force on one or more of the patient's teeth (Col. 2 lines 16-21).  
Regarding claim 22, Matty teaches the method of claim 17 (see rejection above), wherein the model is generated from one or more of a physical impression and an optical scan (Col. 19 lines 54-56).  



Regarding claim 31, Matty teaches a method for using an orthodontic system (abstract), the method comprising: 
providing one or more hybrid attachments (110, 320, 420), wherein each of the one or more hybrid attachments includes a body (see annotated Figure below), an archwire slot located on the body (see annotated Figure below) and configured to receive an archwire (350, 450 see figure 4A), 
a bonding surface (see annotated Figure below) configured to bond to a facial surface of a patient's tooth (see Figure 4A) via an adhesive (Col. 5 lines 10-13), and 
a facial surface (see annotated Figure below) configured to releasably retain a removable (the aligner is a patient-removable shell (Col. 3 lines 44-45) orthodontic aligner (400, see Figure 4A); 
securing the one or more hybrid attachments on a patient's teeth (Step 802, the affixed appliances (brackets) are applied to the patient’s teeth); 
securing, within an archwire slot of at least one of the one or more hybrid attachments, the archwire (Step 802, the wire is also applied and it sits in the arch wire slot as shown in Figures 3B and 4A); 
generating a model of the patient's mouth, wherein the model includes the one or more hybrid attachments (Steps 902 and 904; the model is built based on a received representation including the brackets and the wire); 
providing the removable orthodontic aligner, wherein the orthodontic aligner is generated based on the model (Step 906; the tracking template (or shell; see abstract) is formed from the model), and 
wherein the orthodontic aligner is configured to be releasably retained by the one or more hybrid attachments (see Figure 4A; the aligner is a patient-removable shell that sits on the attachment and is removed when needed).  

    PNG
    media_image4.png
    454
    383
    media_image4.png
    Greyscale

Regarding claim 32, Matty teaches the method of claim 31 (see rejection above), wherein the orthodontic aligner is configured to interact with the one or more hybrid attachments to provide a force on one or more of the patient's teeth (Col. 2 lines 16-21).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2019/0090987 A1) in view of Kim (US 2016/0106522 A1).
Regarding claims 3, 11 and 26, Hung teaches the hybrid attachment of claims 1, 9 and 23 (see rejection above), but does not teach wherein the archwire slot (103) is enclosed. 
Kim teaches an attachment (10, Figure 1A) in the same field of endeavor of brackets for orthodontic treatments to apply force to a tooth as to move the tooth to a desired position and correct and alignment (abstract). Kim teaches the attachment (10) includes an integrally formed clip (60, Figure 1B and [0029] lines 1-4) that encloses an arch wire slot (12, see Figure 1B) which receives an arch wire (70). Kim teaches that the clip (60) supports and retains stability of the arch wire (70) in position when inserted into the slot (see Figure 6B and [0027] lines 12-21). Kim further teaches that the clip and it’s supporting elements (61, 63) are meant to ground the arch wire (70) to prevent it of a relatively small caliber from being detached to the wire fixing hole (12) to the outside through the wire insertion hole (11) since the clip (60) seats and elastically supports the wire (70) into the slot ([0031] lines 1-19). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the attachment of Hung to have an integrally formed clip that encloses the arch wire slot, as taught by Kim, because having the clip would increase retainment of the arch wire into the arch wire slot and prevent sliding or slipping of the arch wire during treatment, and overall enhance the stability of the orthodontic system. 

Regarding claims 4, 12, and 27, Hung in view of Kim teaches the hybrid attachment of claims 3, 11 and 26 (see rejection above), wherein the hybrid attachment further comprises a door (60, Figure 1B of Kim, “clip”), wherein the door (60) provides access to and encloses the archwire slot (see Figures 6b-7 of Kim; the clip 60 allows access to the slot as the arch wire is slipped into the archwire slot, and then encloses the slot and retains the arch wire when inserted).  

Claims 17, 15, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2019/0090987 A1) in view of Jackson et al. (US 2021/0128277 A1). 
Regarding claims 7, 15, and 30, Hung teaches the hybrid attachment of claims 1, 9 and 23 (see rejection above), wherein the hybrid attachment can be manufactured from known manufacturing techniques but is silent to the attachment being additively manufactured.  
Jackson et al. teaches an orthodontic bracket in the same field of endeavor of brackets for interacting with wire or aligner trays (abstract). Jackson et al. teaches the bracket and other features within the bracket, such as an undercut, can be manufactured with additive techniques including powder bed fusion such as selective laser sintering (SLS) and direct metal laser sintering (DMLS), and powder fed such as directed energy deposition (DED), which allows the inclusion of desired bracket features, provides a point of service (i.e. chairside) process, and customization for an individual patient which reduces fabrication costs and improves overall production([0030] lines 1-19). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to select additive manufacturing as a process for fabrication of the bracket of Hung, as taught by Jackson, because it would improve dimensional tolerances during fabrication, provide faster and less expensive production, and enhance convenience since it allows for customizing more desirable aesthetics in a chairside manner. 
Claims 19-20 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Matty (US 9125709 B2) in view of Ruiz-Vela (US 2018/0271623 A1).
Regarding claims 19 and 33, Matty teaches the method of claims 17 and 31 (see rejection above), but is silent to wherein the archwire slot is enclosed. 
Ruiz-Vela teaches an orthodontic bracket (10) in the same field of endeavor of brackets and attachments for orthodontic use (abstract). Ruiz-Vela teaches the bracket (10) includes a ligating door (36, Figure 2A) or slide that closes off an arch wire slot (26, Figure 2A), wherein the door encloses the archwire slot (see Figure 3B), in order to provide a retaining force to hold the archwire in position within the slot during treatment ([0004] lines 1-9). 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Matty to include having a door that encloses and allows access to the arch wire slot, as taught by Ruiz-Vela, because it would provide a retaining force that would better hold the arch wire in the slot and prevent it from sliding out of the slot. 
Regarding claims 20 and 34, Matty in view of Ruiz-Vela teaches the method of claim 19 and 33 (see rejection above), wherein hybrid attachment includes a door (36, Figure 2A of Ruiz-Vela), wherein the door provides access to and encloses the archwire slot (the door slides to open or close off the arch wire slot, that way when it’s open, the arch wire can be seated and when closed, the arch wire is held and retained in position).  

Claims 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Matty (US 9125709 B2) in view of Jackson et al. (US 2021/0128277 A1).
Regarding claims 21 and 35, Matty teaches the method of claims 17 and 31 (see rejection above), wherein the removable orthodontic aligner is additively manufactured (Col. 21 lines 25-28) but is silent to the one or more of the one or more hybrid attachments being additively manufactured.  
Jackson et al. teaches an orthodontic bracket in the same field of endeavor of brackets for interacting with wire or aligner trays (abstract). Jackson et al. teaches the bracket and other features within the bracket, such as an undercut, can be manufactured with additive techniques including powder bed fusion such as selective laser sintering (SLS) and direct metal laser sintering (DMLS), and powder fed such as directed energy deposition (DED), which allows the inclusion of desired bracket features, provides a point of service (i.e. chairside) process, and customization for an individual patient which reduces fabrication costs and improves overall production([0030] lines 1-19). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Matty to include selecting additive manufacturing as a process for fabrication of the bracket, as taught by Jackson, because it would improve dimensional tolerances during fabrication, provide faster and less expensive production, and enhance convenience since it allows for customizing more desirable aesthetics in a chairside manner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772